Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 1:
             The statement “determining if one or more of the one or more sounds”, line 16, is unclear as to whether “the one or more sounds” is the one or more sounds identified by identifying step, line 14, or  the one or more sounds isolated by isolating step, line 15.        
            The above statement should be replaced with --determining if one or more of the isolated one or more sounds--.
isolated one or more sounds--.
             The statement “a memory, containing computer-executable instructions for connecting to the at least one cluster, and varying an output of the at least one output device, providing an interface”, lines 10-11, is confusing because it is unclear how the instructions for connecting to the at least one cluster, and varying an output of the at least one output device, providing an interface.
             Did applicant intend to recite claim 1 as follows or similar thereto?
            1. (Suggestion) A system comprising: 
             a data source; 
             
                          at least one cluster of a sound; 
                          sensing mechanism[[,]] configured to sense a noise; and 
                          an electronic bus which is configured to transmit and receive data from the data source; 
            wherein the data source, in electronic communication with at least one cluster and at least one output device, 
             a memory[[, ]] containing computer-executable instructions 
            a processorconfigured to execute the computer-executable instructions to cause the processor to perform functions including 

                       isolating the one or more sounds; 
                       determining if one or more of the isolated one or more sounds includes a frequency outside of a predetermined threshold; and 
                       wherein if one or more of the isolated one or more sounds includes the frequency outside of the predetermined threshold, altering the isolated one or more of the one or more sounds so that the frequency does not fall outside of the predetermined threshold; and 2S/N: 16/656,259 
                       outputting the isolated one or more sounds on the at least one output device.
             In claim 2:
             The claim further comprises an interfacing mechanism, lines 2-7, but it is unclear how this interfacing mechanism is structurally connected and/or relatively operated with limitations/features early recited in its parent claim 1. 
               Did applicant intend to recite claim 2 as follows or similar thereto?
              2. (Suggestion) The system as recited in claim 1, further comprising: 
              an interfacing mechanism, the interfacing mechanism including: 
                        a network adapter, configured to transmit and receive data through both wired and wireless communication; and 
                       at least one input mechanism, configured to: 
                                   manipulate the interfacing mechanism; and 
                                   vary the output of the at least one output device.
             In claim 7:
             The term “the one or more sounds”, lines 2 and 4, should be changed to --the isolated one or more sounds--. Otherwise, the term is unclear for similar reason early stated in claim 1.

             The claim further comprises an in-ear device, lines 2-3, but it is unclear how this in-ear device is structurally connected and/or relatively operated with limitations/features early recited in its parent claim 1.
             Also,  it is unclear as to what “signal energy  sensed within a cluster or surrounding clusters” is since there is no sensor or source provided in the claim to sense this signal energy.    
             Further, it is unclear what cluster or surrounding clusters recited here this claim is/are.  Is it the same cluster early recited in claim 1, line 3?
              In claim 10:
             The term “the one or more sounds”, line 2, should be changed to --the isolated one or more sounds--. Otherwise, the term is unclear for similar reason early stated in claim 1.         
              In claim 11:
              The statement “determining if one or more of the one or more sounds”, line 17, is unclear as to whether “the one or more sounds” is the one or more sounds identified by identifying step, line 15, or  the one or more sounds isolated by isolating step, line 16.        
            The above statement should be replaced with --determining if one or more of the isolated one or more sounds--.
            The term “the one or more sounds”, lines 19, 20-21 and 23 recited in this claim should also be changed to --the isolated one or more sounds--.
            Also, claim 11 is directed to a method of altering sensed noise, but limitations recited in the body of the claim are mainly directed the structure and functional operation of the computing device.  Accordingly, it is unclear how the structure and functional operation of the computing device are performed to carry out the method as the claimed directed. 

            11. (Suggestion) A method of altering sensed noise prior to outputting the sensed noise, comprising: 
            providing at least one data source;
            providing 
                       at least one cluster;
                       a sound sensing mechanism, configured to sense a noise; and
                       an electronic bus configured to transmit and receive data from the data source; 
           wherein, the data source, in electronic communication the at least one cluster and at least one output device, 
            providing a memory[[,]] containing computer-executable instructions 
            providing a processorto execute the computer-executable instructions [[;]] to cause the processor to perform steps comprising: 
                      identifying one or more sounds within the noise; 
                      isolating the one or more sounds; 
                     determining if one or more of the isolated one or more sounds includes a frequency outside of a predetermined threshold; 
                     wherein if one or more of the isolated one or more sounds includes the frequency outside of the predetermined threshold, altering the one or more of the isolated one or more sounds so that the frequency does not fall outside of the predetermined threshold; and 
isolated one or more sounds on the at least one output device.
             In claim 12:
             Claim 12 is directed to the method recited in claim 11, but limitations recited  in the body of the claim are directed to the computing device that includes an interfacing  mechanism and its structure, lines 3-8.  Accordingly, it is unclear how the interfacing  mechanism and its structure are performed in order to carry out the method as the claim directed, and it is also unclear how the interfacing  mechanism and its structure are relatively operated with method steps early recited in claim 11. 
             Did applicant intend to recite in claim 12 as follows or similar thereto?
            12. (Suggestion) The method as recited in claim 11, 
              providing an interfacing mechanism, the interfacing mechanism including: 
                        a network adapter, configured to transmit and receive the data through both wired and wireless communication; and 
                        at least one input mechanism, configured to: 
                                 manipulate the interfacing mechanism; and 
                                vary the output of the at least one output device.
             In claim 16:
             The term “the one or more sounds”, line 2, should be changed to --the isolated one or more sounds-- for the same reason early stated in claim 11.
             In claim 20:
             The term “the one or more sounds”, line 2, should be changed to --the isolated one or more sounds-- for the same reason early stated in claim 11.

             Claim 23 is directed to the method of claim 11, but limitations recited in the body of the claims are directed to output device and its structure.  Accordingly, it is unclear how the output device and its structure are operated in order to carry out the method as the claimed is directed.
             Did applicant intend to recite in claim 23 as follows or similar thereto?
             23. (Suggestion) The method of claim 11 further comprising: 
             providing the at least one output device, including: 
                         a power source for operating the output device; 
                         a speaker for outputting sound; and 
                         a communication mechanism, for receiving electronic information from the data source; and 
                         a display.
             In claim 25:
             It is unclear what a configured transmission medium comprises a wireless transceiver recited in this claim is.  Also, it is unclear as to how this configured transmission medium is structurally connected and relatively operated with limitations early recited in its parent claim 1.
             Did applicant intend to recite in claim 25 as follows or similar thereto?
             25. (Suggestion) The system of claim 1, further comprising: a configured to wirelessly transmit and receive data from the data source.
             In claim 26:

structurally connected and relatively operated with limitations early recited in its parent claim 11.
             Did applicant intend to recite in claim 26 as follows or similar thereto?
             26. (Suggestion) The method of claim 11, 
            providing a configured to wirelessly transmit and receive data from the data source.
            Claims 3-6, 8, 13-15, 17-19, 21, 22 and 24 fall with their respective base claim.
Allowable Subject Matter
Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-26 are allowable over the prior art of record because the prior art of record including US 20160150338 as the closest prior art, which is directed to similar concept of  the claimed invention, mainly includes a processing device to:  receiver sound input, extract the frequency of the sound input, determine if the frequency is outside of range, then acquire the sound and transmit it to the output device based on the result of the frequency determination (see Figs. 3-9 of the closest prior art); however, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include features comprising: a processor, for executing the computer-executable instructions contained in a memory, to perform  functions include: identifying one or more sounds within the sensed noise; isolating the one or more sounds; determining is one or more of the [isolated] one or more sounds includes a frequency outside of a predetermined threshold; if one or more of the [isolated] one or more sounds includes the frequency outside of the predetermined threshold, altering the one or more of the [isolated] one or 
            Other references of the record are also directed to a similar concept, but none of them teaches any feature nor fairly suggest any obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in claims 1 and 11. Therefore, claims 1 and 11 are allowable over the prior art of record, and claims 2-10 and claims 12-26 are also allowable with their respective base claim.
Response to Arguments
The terminal disclaimer dated 12/16/2020 has been received and approved.  Therefore, double patenting rejections applied to claims 1-22 are hereby withdrawn as requested by applicant. 
            Applicant’s arguments with respect to the 112(b) rejection(s) applied to claims 1-24 have  been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 112(b) rejection is made. Therefore, claims 1-26 cannot be placed in condition for allowance at this time.           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688